ACCEPTED
                                                                                                         04-14-00054-CR
                                                                                              FOURTH COURT OF APPEALS
                                                                                                   SAN ANTONIO, TEXAS
                                                                                                    1/27/2015 3:28:32 PM
                                                                                                           KEITH HOTTLE
                                                                                                                  CLERK




                                                                                              FILED IN
                                                                                      4th COURT OF APPEALS
                                                                                        SAN ANTONIO, TEXAS
                                                                                      1/27/2015 3:28:32 PM
              Bexar County Appellate Public Defender’s Office
                Paul Elizondo Tower  101 W. Nueva St., Suite 310  San Antonio, TX 78205 KEITH E. HOTTLE
                               Phone: (210) 335-0701  Fax: (210) 335-0707                     Clerk

                                       January 27, 2015


Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa St., Suite 3200
San Antonio, Texas 78205

       Re:     Marcus Anthony Robinson v. State of Texas
               Appeal No. 04-14-00054-CR
               Cause No. 2011-CR-0413

To the Honorable Court of Appeals:

        Pursuant to TEX. R. APP. P. 48.4 (West 2015), I hereby certify that I have notified
the Appellant, Marcus Anthony Robinson, of his right to file a pro se petition for
discretionary review. I have included a copy of the opinion and the judgment with my
letter to Mr. Robinson. The notification was sent by certified mail, return receipt
requested. A copy of the return receipt is attached to this letter. The undersigned attorney
supplies the Court with the following information about this case:

       Appellate attorney: Michael D. Robbins (SBN 16984600).
       Date of Opinion and Judgment: January 14, 2015.
       Date notification mailed to Appellant: January 14, 2015.
       Certified mail number: 7014 2120 0001 0617 1754.
       Date return receipt received by the undersigned attorney: January 27, 2015.

                                                 Sincerely yours,

                                                 /s/ Michael D. Robbins

                                                 MICHAEL D. ROBBINS
                                                 Assistant Public Defender


Attachment
/mdr